T. M. Burns, J.
(dissenting). I must object to further weakening of the very basic and important requirements of GCR 1963, 785.7.
We start with the proposition that the prior proper advisement of the defendant of the rights he is waiving on one day renders nonprejudicial any error in such advisement of the defendant in another guilty plea on the same day.1 It is thought that judicial extension of that "grace period” from one day to two consecutive days is advisable. I disagree. Such policy is inimical to both the spirit and letter of the court rule.2
*472Secondly, while the advisement of the presumption of innocence is not a "Jaworski right”, the Supreme Court has deemed it necessary to continue to require reversal in cases where the guilty-pleading defendant is not advised of that incident of trial. Guilty Plea Cases, 395 Mich 96, 125; 235 NW2d 132 (1975). Stare decisis requires reversal.
I would reverse and remand for trial.

 Guilty Plea Cases, 395 Mich 96, 121-122; 235 NW2d 132 (1975).


 "That a defendant may have been tried by a jury in another case or learned of his rights in an earlier plea-taking proceeding would no more negate his right to be informed of the right to and incidents of a trial at the time a plea of guilty is offered than would proof that he had seen Perry Mason on television or read Erie Stanley Gardner.
"Many defendants have been made aware at one time or another of the right to and incidents of a trial and the consequences of a plea of guilty. Nevertheless, whatever the personal history of the accused and the quality of his representation, the appearance of justice and the integrity of the process by which pleas of guilty are offered and accepted require, in the solemn moment of passage from presumed innocence to conviction and potential imprisonment, that the judge apprise every defendant of the rights he is waiving and consequences of his plea and make the other determinations required by the rule.” Guilty Plea Cases, supra, at 121.